Order entered July 29, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00937-CV

                              IN RE HAIJUN ZHU, Relator

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-14-08308

                                        ORDER
       Based on the Court’s opinion of this date we deny relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE